Michigan Supreme Court
                                                                                               Lansing, Michigan
                                                                Chief Justice:            Justices:



Syllabus                                                        Robert P. Young, Jr.      Stephen J. Markman
                                                                                          Brian K. Zahra
                                                                                          Bridget M. McCormack
                                                                                          David F. Viviano
                                                                                          Richard H. Bernstein
                                                                                          Joan L. Larsen
This syllabus constitutes no part of the opinion of the Court but has been                Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                  Corbin R. Davis



                            HECHT v NATIONAL HERITAGE ACADEMIES, INC

               Docket No. 150616. Argued March 10, 2016 (Calendar No. 3). Decided July 26, 2016.

               Craig Hecht brought an action in the Genesee Circuit Court alleging that his employment
       was terminated by National Heritage Academies, Inc., in violation of the Michigan Civil Rights
       Act (CRA), MCL 37.2101 et seq. Plaintiff had been employed as a teacher by defendant when
       he made racially charged comments. When later questioned about the comments by his
       supervisors, plaintiff provided inconsistent explanations. Plaintiff also allegedly attempted to
       interfere with his supervisors’ investigation of the incident by asking a witness to change his
       statement about what had happened. Plaintiff was subsequently terminated. Plaintiff asserted
       that his attempts to find new employment as a teacher were hampered by defendant’s mandatory
       statutory disclosures to other schools of his record of unprofessional conduct. Before trial,
       defendant moved to preclude plaintiff from presenting evidence of the disclosures because the
       disclosures were required by MCL 380.1230b and a school employer that discloses information
       in good faith under the statute is immune from civil liability for the disclosure. The court,
       Geoffrey L. Neithercut, J., ruled that the evidence was admissible. Defendant moved for a
       directed verdict at the close of plaintiff’s case in chief, arguing that this was a disparate-treatment
       discrimination case and plaintiff had not shown that any of defendant’s other employees engaged
       in the same or similar conduct. The court denied the motion. The jury returned a verdict in
       favor of plaintiff, finding that he had proved that race was a factor in his termination, that he had
       shown $50,120 in past economic loss, and that he had shown $485,000 in future economic loss.
       Defendant moved for judgment notwithstanding the verdict (JNOV), a new trial, or remittitur.
       The court denied the motion. The Court of Appeals, SERVITTO, P.J., and CAVANAGH, J.
       (WILDER, J., dissenting), affirmed in an unpublished opinion. The Supreme Court granted
       defendant’s application for leave to appeal. 498 Mich. 877 (2015).

             In an opinion by Chief Justice YOUNG, joined by Justices MARKMAN, ZAHRA,
       MCCORMACK (as to Parts I, II, and III), VIVIANO, BERNSTEIN (as to Parts I, II, and III), and
       LARSEN, the Supreme Court held:

              In light of the circumstantial evidence presented and all the inferences that could have
       been reasonably drawn from that evidence in favor of the jury’s liability verdict, a reasonable
       jury could have concluded that defendant violated the CRA. However, because MCL 380.1230b
       afforded defendant complete immunity from civil liability flowing from the mandatory
       disclosures compelled by that statute, the trial court erred by allowing the jury to consider the
disclosure evidence. Accordingly, the award of future damages had to be vacated and the case
remanded for further proceedings.

        1. When reviewing a motion for JNOV, an appellate court must construe all the evidence
and the inferences arising from the evidence in the nonmoving party’s favor. If reasonable jurors
could have honestly reached different conclusions, the jury verdict must stand. Under
MCL 37.2202(1) of the CRA, an employer may not discharge or otherwise discriminate against
an individual with respect to employment because of race. A claim under the CRA requires
proof of “but for” causation. There are multiple ways to prove that a plaintiff was the victim of
unlawful discrimination, including direct evidence of discrimination, i.e., evidence that proves
impermissible discriminatory bias without additional inference or presumption. In this case,
however, contrary to the conclusion of the Court of Appeals majority, defendant failed to present
direct evidence of discrimination. One way of proving unlawful discrimination without direct
evidence is by showing that the plaintiff was treated unequally to a similarly situated employee
who did not have the characteristic protected under the CRA. Thus, an employer’s differing
treatment of employees who were similar to the plaintiff in all relevant respects, except for their
race, can give rise to an inference of unlawful discrimination. In order for this type of evidence
to give rise to such an inference, the similarly situated employee must be nearly identical to the
plaintiff in all relevant respects. In this case, plaintiff presented a different kind of circumstantial
evidence: circumstantial evidence that his employer considered his race in its decision to
discharge him. Plaintiff argued that the black employees routinely engaged in racial banter, but
were not disciplined. There were distinctions between the comments made by plaintiff and those
made by defendant’s black employees that, if credited by the jury, might have allowed the jury to
find for defendant. However, plaintiff presented additional evidence that defendant considered
plaintiff’s race in terminating him. Specifically, plaintiff also presented evidence that
defendant’s management employees were aware of and tolerated the unequal enforcement of
defendant’s stated zero-tolerance policy. The evidence, if believed, suggested that defendant’s
management employees prohibited negative stereotyping in the workplace except when negative
stereotyping comments were made by defendant’s black employees. The jury was thus shown
the difference between defendant’s policy in theory and its racially biased application. This was
potent circumstantial evidence of defendant’s allegedly racially biased decision-making. This
evidence could have allowed a reasonable jury to conclude that defendant applied a different
standard to plaintiff’s conduct based on his race. Accordingly, the jury could reasonably have
found that race was a “but for” cause in defendant’s decision to investigate plaintiff and escalate
punishment for his racial comments. Similarly, while defendant presented nondiscriminatory
reasons for its decision to terminate plaintiff, plaintiff presented sufficient evidence for a
reasonable juror to reject those race-neutral reasons as unbelievable. The jury’s verdict, finding
a violation of the CRA, was supported by the totality of the evidence presented and the
reasonable inferences in plaintiff’s favor that could be drawn from that evidence.

       2. Generally, all relevant evidence is admissible, except as otherwise provided by the
Constitution of the United States, the Constitution of the state of Michigan, the rules of evidence,
or other rules adopted by the Supreme Court. Evidence may also be prohibited by statute.
MCL 380.1230b provides that before hiring an applicant for employment, school employers
must request that the applicant sign a statement (1) authorizing the applicant’s current or former
employer or employers to disclose to the school employer any unprofessional conduct by the
applicant, and (2) releasing the current or former employer from any liability for providing that
information. Before hiring an applicant for employment a school employer must request that the
applicant’s current or prior employer provide information concerning the applicant’s
unprofessional conduct, if any. After receiving such a request, a school employer must provide
the information requested and make available to the requesting school employer copies of all
documents in the employee’s personnel record relating to the unprofessional conduct. A school
employer that discloses information in good faith under the statute is immune from civil liability
for the disclosure. In this case, plaintiff argued that he was not precluded from presenting
evidence of the mandatory disclosure because he did not sue for the disclosure itself—he sued
for a violation of the CRA and presented evidence of the adverse impact of the disclosure to
establish future damages. Plaintiff’s belief was that only a direct action for the disclosure, e.g., a
defamation claim, was precluded by MCL 380.1230b(3), but the admission of evidence of the
disclosures in a case such as this was permissible. The term “civil liability” is defined as being
legally obligated for civil damages. The trial court’s decision to admit evidence and argument
regarding the mandatory disclosures for the purpose of assessing damages allowed the jury to
impose against defendant legal obligations arising from the disclosure. This violated the plain
language of the statute. There can be no damages without liability. A legislative decision to
preclude liability necessarily precludes damages on the same basis. There is no textual support
for the view that immunity under the statute depends on the nature of the claim underlying the
civil liability. The improper admission of the disclosure evidence tainted the jury’s future
damages award, which had to be vacated.

        Court of Appeals judgment is affirmed to the extent it held that plaintiff presented
sufficient circumstantial evidence to sustain the jury’s verdict finding that defendant violated the
CRA; Court of Appeals judgment is reversed to the extent it held that the trial court properly
admitted evidence of defendant’s mandatory disclosures of plaintiff’s unprofessional conduct;
jury award of future damages is vacated; case is remanded to the trial court for further
proceedings.

        Justice MCCORMACK, joined by Justice BERNSTEIN, concurring in part and dissenting in
part, agreed with the majority that plaintiff presented sufficient evidence of discrimination such
that the trial court did not err by denying defendant’s motion for JNOV, but disagreed with the
majority’s decision to vacate the jury award for future damages. MCL 380.1230b(3) confers
immunity from liability, i.e., the state of being legally obligated for damages, “for the
disclosure,” not from paying money as compensation for a state of legal responsibility unrelated
to the disclosure. Because the statutory immunity is tied to the liability not the remedy,
MCL 380.1230b(3) only precludes imposing liability (and damages flowing therefrom) on a
defendant when the liability arises from an injury caused by the disclosure itself. Disclosing
plaintiff’s unprofessional conduct did not create additional legal responsibility for which
defendant was on the hook; rather, it was the alleged illegal act of discharging plaintiff based on
his race that gave rise to defendant’s liability. The injury from which the liability arose was the
discriminatory discharge, not the disclosures. Introducing evidence of defendant’s disclosures of
plaintiff’s conduct merely assisted the jury in determining the appropriate remedy for the
discriminatory discharge. Because plaintiff’s injury was the discriminatory discharge rather than
defendant’s disclosures, and it was the discriminatory discharge for which defendant was held
liable, the future damages award did not constitute civil liability for the disclosure, and the award
of future damages should have been affirmed.




                                     ©2016 State of Michigan
                                                                            Michigan Supreme Court
                                                                                  Lansing, Michigan
                                                      Chief Justice:          Justices:



OPINION                                               Robert P. Young, Jr. Stephen J. Markman
                                                                           Brian K. Zahra
                                                                           Bridget M. McCormack
                                                                           David F. Viviano
                                                                           Richard H. Bernstein
                                                                           Joan L. Larsen


                                                                       FILED July 26, 2016

                            STATE OF MICHIGAN

                                    SUPREME COURT


CRAIG HECHT,

              Plaintiff-Appellee,

v                                                              No. 150616

NATIONAL HERITAGE ACADEMIES,
INC.,

              Defendant-Appellant.


BEFORE THE ENTIRE BENCH

YOUNG, C.J.
      In this race discrimination case, we must decide whether the trial court erred by

denying defendant’s motion for judgment notwithstanding the verdict (JNOV), and

determine the propriety of the admission of evidence of defendant’s mandatory reporting

under MCL 380.1230b. We hold that the Court of Appeals did not err by affirming the

trial court’s denial of defendant’s motion for JNOV on plaintiff’s claim of discrimination

under the Civil Rights Act (CRA), MCL 37.2101 et seq. Contrary to the Court of
Appeals, we conclude that there was no direct evidence of discriminatory animus

concerning the firing of plaintiff. This case turned on circumstantial evidence—on the

credibility of plaintiff’s proofs that suggested there were racial reasons for his treatment

and on the credibility of defendant’s nonracial justifications for firing him. We conclude,

based on the evidence presented and all the inferences that could be reasonably drawn

from that evidence in favor of the jury’s liability verdict, that a reasonable jury could

have concluded that defendant violated the CRA.

       Finally, because MCL 380.1230b afforded defendant complete immunity from

civil liability flowing from the mandatory disclosures compelled by this statute, we hold

that the trial court erred by allowing the jury to consider evidence of defendant’s

statutorily mandated disclosures of plaintiff’s wrongdoing to other schools, and the Court

of Appeals erred by affirming the trial court’s decision in that regard.

       For these reasons, we reverse in part and affirm in part the judgment of the Court

of Appeals, vacate the jury award for future damages, and remand to the trial court for

further proceedings consistent with this opinion.

                       I. FACTS AND PROCEDURAL HISTORY

       Defendant, National Heritage Academies, Inc., is a company that owns and

operates a number of public, independently operated schools, including Linden Charter

Academy (LCA) located in Flint, Michigan. The student body at LCA is predominantly

black. Plaintiff, Craig Hecht, is a white teacher who had been employed by defendant at

LCA for approximately eight years, most recently serving as a third-grade teacher.




                                              2
      We draw from the evidence adduced at trial the following narrative concerning the

events that led to plaintiff’s termination. On November 3, 2009, Lisa Code, a white

library aide at LCA, entered plaintiff’s classroom during class time to return a computer

table she had borrowed. Upon her arrival, however, Code realized that she had brought

back the wrong table—the one she borrowed was white, whereas the one she returned

was brown. Noting her error, Code asked plaintiff if he would prefer to have a white

table, like the one she borrowed, or the brown one she had returned. Plaintiff responded,

“[Y]ou know I want a white table, white tables are better.” He continued, “[W]e can take

all these brown tables and we can burn the brown tables.” Also present for this exchange

was Floyd Bell, a black paraprofessional assigned to plaintiff’s classroom. After hearing

plaintiff’s comments, Bell and Code both “called a foul” on plaintiff, in accordance with

the school’s informal procedures for addressing inappropriate personal conduct. 1

Plaintiff denied hearing either Bell or Code call a foul on him, but later acknowledged

that his comments were meant to imply that “white” people are better than “brown”

people.


1
  The Court of Appeals opinion explained the meaning of “fouls” within defendant’s
professional conduct guidelines:

              LCA employees created a “social contract” with each other, such
      that if an individual stated something that someone else found offensive or
      inappropriate, the person offended was to “call a foul” on the speaker. In
      response, the speaker was to give two “ups” to the person who called the
      foul, which are positive statements about the person. In this instance,
      Plaintiff testified that he did not give any “ups” to either Bell or Code
      because he did not hear any foul called. [Hecht v Nat’l Heritage
      Academies, Inc, unpublished opinion per curiam of the Court of Appeals,
      issued October 28, 2014 (Docket No. 306870), p 1 n 1.]



                                           3
         Later that same day, Code reported the incident to Corrine Weaver, the dean of

LCA. Weaver, in turn, reported the incident to her supervisor, Linda Caine-Smith, 2 the

principal of LCA, who initiated an investigation.           Caine-Smith and Weaver each

separately interviewed plaintiff, Bell, and Code and took written statements from all

three. Although Code’s testimony at trial emphasized that plaintiff made the statements

in front of a child, plaintiff’s counsel also elicited testimony from Code that her

November 4th written statement did not include that allegation. 3

         When questioned, plaintiff provided varying explanations regarding what had

happened. At first, plaintiff confirmed to Weaver the general discussion about white and

brown tables, but he denied that he meant anything racial by his statements.               The


2
    Weaver and Caine-Smith are both white.
3
               [Plaintiff’s Counsel]: Where do you say [in your written statement]
         that Mr. Hecht said something to a child?

                [Code]: I didn’t, but then it must be—

                 [Plaintiff’s Counsel]: Oh, you testified today that Mr. Hecht said to a
         child, the whites—brown should burn, white’s better. That’s what you said
         today. But on November 4th, you didn’t say that, did you?

                [Code]: No, I didn’t include that.

                [Plaintiff’s Counsel]: You didn’t refer to communication is with
         children at all, did ya?

                [Code]: No, not in this.

               [Plaintiff’s Counsel]: You didn’t even state in here that a child had
         heard what Mr. Hecht said, correct?

                [Code]: Right. Correct.



                                               4
following day, plaintiff told Caine-Smith that he never said “brown should burn.”

However, later that day, plaintiff sent Caine-Smith a written statement in which he

admitted to saying, “white tables are better than brown tables” and “all brown tables

should burn.” He also admitted that he involved a third-grade student in the “jok[e]”

after he made the comments. Plaintiff subsequently met with Bell, apologized to him,

and shook his hand.

          At this point in the investigation, Caine-Smith contacted Courtney Unwin,

defendant’s employee relations manager, to discuss plaintiff’s conduct and Caine-Smith’s

belief that plaintiff had lied during their initial conversation regarding the incident.

Unwin then spoke directly to plaintiff, who, despite the admissions made in his earlier

written statement, told her that his remark was simply a “tasteless joke,” denied involving

a student in the joke, and claimed that none of his students heard the exchange. Unwin

also claimed that plaintiff called her later that day and stated that he could not even

remember saying anything about brown tables burning, and then justified his conduct by

reference to racial banter he suggested was regularly engaged in by black teachers at

LCA. Plaintiff claimed that he told Unwin he was just kidding around, that similar

joking happened all the time at the school, and that he would do anything to make it

better.

          Caine-Smith and Unwin met to discuss plaintiff’s comments in the classroom and

his versions of the incident. They discussed several disciplinary options, including a final

written warning and termination. After that meeting, Caine-Smith called plaintiff to her

office and told him he was being placed on immediate leave pending further

investigation. Instead of leaving the building, plaintiff went into a room in which Bell


                                             5
was tutoring students. Plaintiff asked the students to leave the room so that he and Bell

could speak privately. He then asked Bell to change the statement he gave defendant.

Bell declined the request and explained that he would not lie for plaintiff. 4

       Plaintiff also tried to contact Code by calling both her home and cellular phones.

Code did not answer either call, but plaintiff left a voicemail stating that he was

“desperate” to speak to her. Code testified that plaintiff had never before tried to contact

her. Code further testified that plaintiff never asked her to change her statement.

       The following day, Bell told Caine-Smith that plaintiff had asked him to lie. After

receiving this information, Caine-Smith worried that plaintiff had similarly contacted

Code. When asked, Code told Caine-Smith about the voicemail, causing Caine-Smith to

consult with Unwin again.        After their discussion, both Caine-Smith and Unwin

determined that plaintiff was interfering with the investigation, and they decided to

terminate plaintiff’s employment.      Notably, while Unwin testified that she believed

plaintiff’s intent was for Bell to lie, plaintiff’s counsel called attention to Unwin’s

arguably contrary deposition testimony, in which she had previously testified that, to her




4
  On cross-examination, Bell testified that the only way to change his statement would be
to “mak[e] it a lie.” Nevertheless, Bell acknowledged that Hecht had apologized and that
Bell had not included the apology in his statement, because he “didn’t think it was
sincere . . . .” Bell admitted it was his opinion that plaintiff had asked him to lie and that
plaintiff did not explicitly ask him to lie. Plaintiff’s counsel later argued to the jury that
this evidence showed that plaintiff merely wanted Bell to include in his statement that
plaintiff had apologized to him, not that plaintiff wanted Bell to lie.



                                              6
knowledge, plaintiff did not ask anyone to lie. 5 Plaintiff’s employment was terminated

that day. Subsequently, plaintiff was replaced by a white woman hired by defendant.

       After being fired from LCA, plaintiff began taking substitute teaching jobs, while

simultaneously applying for long-term, full-time employment as a teacher. Plaintiff

testified that every time he got close to securing such employment, the prospective

employer would request his employment record from defendant, as required by law, 6 and,

also as required by law, 7 defendant disclosed the fact that plaintiff was fired for his

racially insensitive comments and his conduct during the investigation. Plaintiff testified

that, because of these disclosures, he was unable to obtain full-time employment as a

teacher. Plaintiff eventually obtained a nonteaching job as a machine operator, making

approximately $14 per hour—considerably less than his salary with defendant. 8


5
 When asked if plaintiff did anything to Code to obstruct the investigation, she answered,
“Not to me, no.”
6
  See MCL 380.1230b(2) (“Before hiring an applicant for employment, a school district,
local act school district, public school academy, intermediate school district, or nonpublic
school shall request at least the applicant’s current employer or, if the applicant is not
currently employed, the applicant’s immediately previous employer to provide the
information described in [MCL 380.1230b(1)(a), regarding unprofessional conduct], if
any.”) (emphasis added).
7
  MCL 380.1230b(3) (“Not later than 20 business days after receiving a request under
subsection (2), an employer shall provide the information requested and make available
to the requesting school district, local act school district, public school academy,
intermediate school district, or nonpublic school copies of all documents in the
employee’s personnel record relating to the unprofessional conduct.”) (emphasis added).
8
  At trial, there was conflicting testimony regarding plaintiff’s claim that he was denied
subsequent teaching employment solely or predominantly because of the statutorily
mandated disclosure of his “unprofessional conduct.” In fact, during cross-examination,
plaintiff admitted that he likely would have obtained a position as a long-term substitute


                                             7
       In February 2010, plaintiff filed a complaint in the Genesee Circuit Court, alleging

that defendant terminated his employment based on his race in violation of the CRA.

Defendant moved for summary disposition arguing, among other things, that it had

legitimate nondiscriminatory reasons for firing plaintiff and that his misconduct was not

“similar” to that of any other employee. The motion was denied by the trial court.

Defendant does not challenge the denial of summary disposition in this appeal.

       Before trial, defendant moved, in limine, to preclude plaintiff from presenting

evidence of its mandatory disclosure of plaintiff’s unprofessional conduct to other

schools. Defendant argued that the disclosures were required by law, pursuant to MCL

380.1230b, and that the same statutory provision immunized the disclosing school from

civil liability for the disclosures. On this basis, defendant argued that plaintiff should be

precluded from admitting these disclosures or other information related to them as

evidence to establish civil liability.

       Plaintiff countered, arguing that the statute only shielded defendant from liability

stemming directly from the disclosure, such as when a plaintiff sues for defamation.

Plaintiff claimed that he was seeking to use the disclosures for a different purpose: not to

establish liability for defamation, but to establish his future damages resulting from the

alleged employment discrimination because the disclosures to prospective school

employers precluded him from obtaining another teaching position. The trial court ruled


teacher had he not failed a drug test because it revealed the presence of unprescribed pain
medication he received from his mother-in-law. Regardless of the actual cause of his
difficulty in finding a teaching job, evidence of the statutorily mandated disclosures was
presented to the jury as a cause of plaintiff’s inability to obtain a teaching position.



                                             8
that it would not limit the presentation of this disclosure evidence at trial, but it would

consider jury instructions explaining the ways in which the evidence could be used.

       At trial, plaintiff attempted to prove his CRA claim by establishing that the

defendant applied different rules to white and black employees who engaged in racial

banter: black employees were permitted to engage in such conduct without being reported

or investigated, while plaintiff, a white employee, was subject to disciplinary

investigation and escalation of punishment. Several witnesses testified about this issue.

       One of these witnesses, Unwin, the LCA employee relations manager who was

consulted on what course of action should be taken with plaintiff because of his racial

comments and subsequent conduct during the investigation of those comments, testified

that LCA had essentially a “zero tolerance” policy prohibiting any expression of negative

racial “stereotyping” in the workplace. Under the LCA antidiscrimination policy, it was

mandatory that any such racial remarks be reported and investigated.

       The testimony of defendant’s other managers involved in investigating and

disciplining plaintiff permitted the jury to reach the conclusion that defendant’s policy

was applied differently depending on the race of the employee involved.            Weaver

testified that, a few days before plaintiff was fired, she reminded her supervisor Caine-

Smith that racial banter happens among black employees without consequence. Weaver

testified that Caine-Smith acknowledged that fact and acquiesced in the differential racial

application of the policy. By contrast, Caine-Smith, on cross-examination, contradicted

Weaver, testifying that she never had this conversation with Weaver.

       Additionally, Weaver testified about other instances of “racial banter” that had

occurred at LCA in which she was the target of negative racial stereotyping comments


                                             9
from black employees. Weaver recalled that one time, Tim Jones, a black employee at

LCA, made a negative racially stereotyping remark to her. This incident occurred when

approximately 70 to 75 teachers and employees of defendant were on a bus ride back

from a professional development meeting. Weaver stated that she was going to make

fried pork chops for dinner, and Tim Jones responded by asking, “ ‘[W]hy would you be

making pork chops; you’re white?’ ” Weaver did not report the incident, but testified that

she called a foul on Jones. He faced no formal discipline for his comment.

       Weaver also testified about an incident involving Kevelin Jones, another black

employee of defendant. Weaver testified, “Well there was one time we had the Black

History month and did the soul food thing; and Mr. [Kevelin] Jones made a comment to

me about not eating it because I was white[.]” Weaver testified that she called a foul on

Kevelin Jones, but that he also received no other punishment for his racial comment.

Additionally, Weaver noted that she heard the “ ‘n’ word” used by defendant’s

employees “[a] couple of times,” and racial banter occurred regularly among her

coworkers. None of this behavior resulted in reporting, investigation, or discipline.

Moreover, Weaver admitted during questioning by plaintiff’s counsel, as well as in her

written statement, that she did not think plaintiff meant his comment to be racist. In

addition, Weaver testified that when she first heard of the comment reported by Code, she

also thought that it must have been a joke.

       Plaintiff also testified during his case in chief and noted two additional instances

of inappropriate racial commentary by black employees in the workplace. The first

instance involved a black secretary at LCA, who called a student to accompany her by

yelling, “ ‘hey, come here light skinned.’ ” The other instance involved a black employee


                                              10
stating that a school mural of the children’s cartoon character “Dora the Explorer” should

be named “ ‘Laquisha,’ ” not “ ‘Dora,’ ” because the paint color used for her skin was so

dark.

        Plaintiff then testified regarding his posttermination difficulty in finding teaching

employment. He noted that he had obtained long-term substitute teaching positions, but

every time the school “caught wind” of the details of his firing because of the mandatory

disclosure form defendant sent to each school, he was quickly let go.

        At the conclusion of plaintiff’s case in chief, defendant moved for a directed

verdict, arguing that plaintiff had not shown that any other LCA teacher, or even any of

defendant’s employees, ever engaged in the same or similar conduct. In fact, defendant

argued, plaintiff even admitted that he was aware of no other instance of a teacher

making a racial or racist remark in a classroom in the presence of children. Plaintiff

responded by noting the testimony showing black employees made racial jokes but faced

no discipline whatsoever. Plaintiff also cited the statement attributed to Caine-Smith

regarding the rules about racial banter being different for black employees. Defendant

repeated that the only instances of racial conduct that plaintiff could point to did not

occur in front of children and, therefore, plaintiff was not similarly situated to those

employees. The trial court agreed with plaintiff and held that there were “a whole bunch

of similarly situated educators” and, taking the evidence in the light most favorable to the

nonmoving party, denied defendant’s motion. 9



9
  As discussed later in this opinion, defendant did not adequately present the issue of the
trial court’s denial of its motion for directed verdict in the Court of Appeals and, thus,


                                             11
         Plaintiff then argued as follows in closing:

         This man and his little family have groaned with the anguish of what
         happened here. Every time he tries to get on his feet, they kick him back
         down again with these [mandatory disclosures]. Every time he gets on his
         feet, they kick him back down. He gets a substitute teaching job at
         Flushing; and, after a short time there, they knock on his door and tell him,
         you can’t teach here any more because of the [mandatory disclosure], what
         it said about you; you can’t teach here any more.[10]

         After deliberating, the jury returned a verdict in favor of plaintiff. On the verdict

form, the jury found that plaintiff had proved that race was a factor in his termination and

that plaintiff had shown $50,120 in past economic loss and $485,000 in future economic

loss.    The jury also found that plaintiff suffered emotional distress caused by his

termination, but awarded nothing on that claim.

         Shortly thereafter, defendant filed a motion for JNOV, a new trial, or remittitur. In

its motion for JNOV, defendant asserted that plaintiff failed to present sufficient evidence

to support his claim under the CRA. Defendant also argued that it was entitled to a new

trial because the admission of evidence of the mandatory disclosures, despite the

immunity granted by law, was inconsistent with substantial justice, and that the jury’s

verdict for future damages was unsupported by the evidence presented at trial. The trial

court denied defendant’s motion.




failed to preserve the issue for review by this Court.
10
     Emphasis added.



                                               12
          Defendant appealed in the Court of Appeals, which affirmed the trial court

judgment in a split, unpublished opinion. 11 The majority held that plaintiff had presented

sufficient direct evidence of discrimination, in the form of Caine-Smith’s statement to

Weaver. 12 Additionally, the majority held that the McDonnell Douglas 13 burden-shifting

approach is inapplicable on appellate review, not only where, as here, direct evidence is

offered, but also in general once the matter has been decided by a jury. 14 The majority

further held that, even if McDonnell Douglas were applicable, plaintiff had presented

sufficient circumstantial evidence to prevail under the McDonnell Douglas framework. 15

Finally, the majority held that the trial court did not err by allowing the presentation of

evidence of defendant’s mandatory disclosures to the jury. 16

          In dissent, Judge WILDER would have held that plaintiff failed to present any

direct evidence of discrimination. 17      The majority and dissent differed in their



11
     Hecht, unpub op at 1.
12
   Id., at 3-5. The panel relied on testimony from Weaver’s deposition that was read into
the record at trial. There was actually stronger testimony by Weaver, which we use in
this opinion, that the Court of Appeals panel overlooked.
13
     McDonnell Douglas Corp v Green, 411 U.S. 792; 93 S. Ct. 1817; 36 L. Ed. 2d 668 (1973).
14
     Hecht, unpub op at 5.
15
  Id. at 6-7. The Court of Appeals determined that plaintiff had presented sufficient
evidence that he was treated differently than black employees who had made racial
remarks, but were not punished. Id.
16
     Id. at 7-9.
17
     Id. (WILDER, J., dissenting), at 2.



                                            13
understanding of a critical portion of Weaver’s testimony. In that testimony, Weaver

stated that Caine-Smith conveyed a message with the “ ‘point . . . that [racial banter]

happens amongst African Americans and it’s not the other way around[.]’ ” The dissent

rejected the majority position that this statement was direct evidence of discrimination

because it required an inference to prove the existence of Caine-Smith’s discriminatory

intent, and it could plausibly be interpreted as either discriminatory or benign. 18 The

dissent also would have concluded that plaintiff could not prove a circumstantial case of

discrimination because, even assuming plaintiff could establish a prima facie case as

required by McDonnell Douglas, defendant clearly rebutted the inference of

discrimination with legitimate reasons for plaintiff’s discharge from employment. 19

          Defendant filed an application for leave to appeal the Court of Appeals decision.

This Court granted leave to appeal, asking the parties to address

          whether the Court of Appeals erred: (1) when it found sufficient direct
          evidence of racial discrimination on the basis of a witness’s interpretation
          or understanding of what the defendant’s representative said to her; (2)
          when it concluded that the burden-shifting analysis of McDonnell Douglas
          Corp v Green, 411 U.S. 792; 93 S. Ct. 1817; 36 L. Ed. 2d 668 (1973), was not
          applicable and that there was sufficient circumstantial evidence that the
          plaintiff was similarly situated to African-American employees who had
          made race-based remarks in the past; and (3) when it held that the trial
          court did not abuse its discretion in admitting evidence of the defendant
          employer’s disclosures, which were mandated by MCL 380.1230b, to the
          plaintiff’s prospective employers.[20]


18
     Id. at 2-5.
19
     Id. at 5-6. The dissent did not address MCL 380.1230b.
20
     Hecht v Nat’l Heritage Academies, Inc, 498 Mich. 877 (2015).



                                              14
                              II. STANDARD OF REVIEW

         This Court reviews de novo a trial court’s decisions regarding motions for

JNOV. 21 “The appellate court is to review the evidence and all legitimate inferences in

the light most favorable to the nonmoving party. Only if the evidence so viewed fails to

establish a claim as a matter of law, should the motion be granted.” 22 Issues relating to

the admission of evidence are reviewed for an abuse of discretion. 23         An abuse of

discretion generally occurs only when the trial court’s decision is outside the range of

reasonable and principled outcomes, 24 but a court also necessarily abuses its discretion by

admitting evidence that is inadmissible as a matter of law. 25 Statutory interpretation is a

question of law that we review de novo. 26

                                III. CIVIL RIGHTS ACT

         This Court must determine whether the trial court erred by denying defendant’s

motion for JNOV, 27 that is, we must determine whether plaintiff presented sufficient


21
  Sniecinski v Blue Cross & Blue Shield of Mich, 469 Mich. 124, 131; 666 NW2d 186
(2003).
22
     Wilkinson v Lee, 463 Mich. 388, 391; 617 NW2d 305 (2000).
23
     Craig v Oakwood Hosp, 471 Mich. 67, 76; 684 NW2d 296 (2004).
24
     Saffian v Simmons, 477 Mich. 8, 12; 727 NW2d 132 (2007).
25
     Craig, 471 Mich. at 76.
26
     Koontz v Ameritech Servs, Inc, 466 Mich. 304, 309; 645 NW2d 34 (2002).
27
  Despite defendant’s current arguments before this Court regarding the trial court’s
denial of its motion for directed verdict, we agree with the Court of Appeals majority that
defendant did not appeal in that Court the denial of its motion for directed verdict. The
phrase “directed verdict” was mentioned only four times in defendant’s Court of Appeals


                                             15
evidence to support a jury verdict finding employment discrimination.              Again, in

reviewing a motion for JNOV we must construe all evidence and inferences from the

evidence in the nonmoving party’s favor, 28 and, “[i]f reasonable jurors could have

honestly reached different conclusions, the jury verdict must stand.” 29 To make this



brief and those references were cursory. These cursory statements did not adequately
present for review the denial of the motion for directed verdict, particularly given that
defendant filed its claim of appeal in the Court of Appeals “from the verdict returned on
July 15, 2011, the Judgment entered on August 8, 2011, the Order Awarding Attorney
Fees and Costs to Plaintiff entered on August 18, 2011, and the Order Denying
Defendant’s Motion [f]or JNOV, New Trial, or in the Alternative, Remittitur . . . .” This
failure to mention the denial of its motion for directed verdict in its claim of appeal in the
Court of Appeals was significant given the cursory references to the issue in defendant’s
Court of Appeals appellate brief. In its application for leave to appeal in this Court,
defendant claims that it had “argued that the trial court erred by denying its motion for
directed verdict and its JNOV motion.” Defendant does not provide any support for this
assertion beyond noting that the dissenting Court of Appeals judge “disagreed that
[defendant] was not appealing the trial court’s denial of its directed motion verdict [sic]
in addition to the denial of its JNOV motion,” and that “the standard of review for both
was the same.” This is insufficient to adequately present the directed verdict issue in this
Court. See Goolsby v Detroit, 419 Mich. 651, 655 n 1; 358 NW2d 856 (1984). Because
the issue is not properly before us, we will not address defendant’s directed verdict
claims.
28
     Wilkinson, 463 Mich. at 391.
29
   Morinelli v Provident Life & Accident Ins Co, 242 Mich. App. 255, 260-261; 617 NW2d
777 (2000). In other words, unless a plaintiff’s case is wholly lacking evidence on an
element of a claim, the jury is allowed to make reasonable inferences from the evidence
and make credibility determinations. This is entirely consistent with our canon that
credibility determinations lie solely with the trier of fact. See Moll v Abbot Laboratories,
444 Mich. 1, 47; 506 NW2d 816 (1993) (LEVIN J., dissenting) (“It is well settled as a
matter of both Michigan and federal civil procedure that it is for the trier of fact,
generally the jury, to decide where reasonable persons can draw different inferences from
undisputed facts.”); Vandenberg v Prosek, 335 Mich. 382, 386; 56 NW2d 227 (1953)
(“The weight that is to be given to the testimony of the witnesses is largely a matter to be
left to the judgment of the jurors. While some of the witnesses’ testimony, if believed,
would indicate that plaintiff had been contributorily negligent, the jurors might give this


                                             16
assessment, we must determine what a plaintiff is required to prove in an employment

discrimination case.

         MCL 37.2202(1) of the CRA provides:

               An employer shall not do any of the following:

                   (a) Fail or refuse to hire or recruit, discharge, or otherwise
         discriminate against an individual with respect to employment,
         compensation, or a term, condition, or privilege of employment, because
         of . . . race . . . .[30]

The ultimate question in an employment discrimination case is whether the plaintiff was

the victim of intentional discrimination. 31 In our caselaw, we have interpreted the CRA

to require “ ‘but for causation’ or ‘causation in fact.’ ” 32 We reaffirm that construction

here.

         There are multiple ways to prove that a plaintiff was the victim of unlawful

discrimination. Direct evidence of intentional discrimination is a sure but rare method of

challenging an employer’s decision. 33 In this case, plaintiff did not have direct evidence


testimony such credence as they found it should have, under the circumstances, and in
view of testimony to the contrary as to the essential facts.”).
30
   Emphasis added. “MCL 37.2202(1)(a) draws no distinctions between ‘individual’
plaintiffs on account of race.” Lind v Battle Creek, 470 Mich. 230, 232; 681 NW2d 334
(2004).
31
  Reeves v Sanderson Plumbing Prod, Inc, 530 U.S. 133, 153; 120 S. Ct. 2097; 147 L. Ed.
2d 105 (2000).
32
     Matras v Amoco Oil Co, 424 Mich. 675, 682; 385 NW2d 586 (1986).
33
   The rarity of direct evidence in discrimination cases is one justification Courts have
offered for the creation of the McDonnell Douglas paradigm. See, e.g., Hazle v Ford
Motor Co, 464 Mich. 456, 462; 628 NW2d 515 (2001) (“In many cases . . . no direct


                                            17
of discrimination. 34 But there remain multiple ways of proving the ultimate question of




evidence of impermissible bias can be located.”); US Postal Serv Bd of Governors v
Aikens, 460 U.S. 711, 716; 103 S. Ct. 1478; 75 L. Ed. 2d 403 (1983) (“There will seldom be
‘eyewitness’ testimony as to the employer’s mental processes.”); Kline v Tennessee
Valley Auth, 128 F3d 337, 348 (CA 6, 1997) (“It is the rare situation when direct
evidence of discrimination is readily available, thus victims of employment
discrimination are permitted to establish their cases through inferential and circumstantial
proof.”).
34
  Perhaps the best general definition of direct evidence is that it is evidence that proves
impermissible discriminatory bias without additional inference or presumption. See
Hazle, 464 Mich. at 462. Nor did Caine-Smith’s statement have all of the hallmarks that
surrounded the statement in DeBrow v Century 21 Great Lakes, Inc (After Remand), 463
Mich. 534, 538; 620 NW2d 836 (2001)—a statement made by a decision-maker, to the
plaintiff, at the meeting in which the plaintiff suffered the adverse employment decision,
and evincing a causal nexus (stating the plaintiff was “ ‘getting too old for this s[***]’ ”).
(Emphasis added.)

       Whether Weaver’s testimony about Caine-Smith’s acknowledgement of the
unequal application of defendant’s antidiscrimination workplace policies constituted
direct evidence of discrimination was a point of major dispute between the Court of
Appeals majority and dissent. The majority erred by relying on the wrong section of
Weaver’s testimony, wherein Weaver seemed to be speculating about Caine-Smith’s
view that it was acceptable to give black employees engaging in prohibited racial banter a
pass under the defendant’s antidiscrimination polices. Weaver testified that she thought
Caine-Smith’s “ ‘point was that it happens amongst African Americans and it’s not the
other way around; and that this one was reported. Someone was offended and we had an
obligation to follow up on it.’ ” That kind of speculative testimony about motivation may
be circumstantial evidence but it is never direct evidence of motivation because, as Judge
WILDER explained in his dissent, Weaver’s testimony about what she believed Caine-
Smith meant “is not direct evidence of discrimination because it did not recount an actual
statement by Caine-Smith.” Hecht (WILDER, J., dissenting), unpub op at 3. In other
words, Weaver was merely making an inference about what Caine-Smith intended to
convey to Weaver but Caine-Smith’s actual words were not provided to the jury in this
exchange. To our knowledge, no court has accepted such speculative testimony as direct
evidence of discrimination.

       We conclude that even the Weaver testimony quoted later in this opinion (in


                                             18
discrimination in a circumstantial evidence case. 35 A plaintiff can attempt to prove

discrimination by showing that the plaintiff was treated unequally to a similarly situated

employee who did not have the protected characteristic. 36         An employer’s differing

treatment of employees who were similar to the plaintiff in all relevant respects, except

for their race, can give rise to an inference of unlawful discrimination. 37 In order for this

type of “similarly situated” evidence alone to give rise to such an inference, however, our

cases have held that the “comparable” employees must be “nearly identical” to the

plaintiff in all relevant respects. 38

         Plaintiff argues that he was treated differently than similarly situated black

employees at the school. He argues that the black employees routinely engaged in racial

banter, but were not disciplined. Yet he was fired for what he claims is nearly identical

conduct—telling a racially charged joke. If this were the entirety of plaintiff’s case, we

question whether it would be sufficient to sustain the verdict. Defendant points out

several factors that arguably distinguish plaintiff’s conduct from that of other employees,


which Weaver testified that Caine-Smith said, “ ‘It [the prohibited racial banter] happens
among African-Americans and it’s not the other way around’ ”) does not constitute direct
evidence of racial bias. The Weaver testimony is, however, potent circumstantial
evidence of the employer’s potential racially biased decision-making, and ultimately, we
conclude that there is sufficient circumstantial evidence to sustain this verdict.
35
     Matras, 424 Mich. at 683-684.
36
  Town v Mich Bell Tel Co, 455 Mich. 688, 695; 568 NW2d 64 (1997) (opinion by
BRICKLEY, J.).
37
     Id. at 695-696.
38
     Id. at 699-700.



                                             19
notably that plaintiff’s joke was told in a classroom full of students, which certainly

raised the prospect that they might hear it, regardless of whether they actually did.

         We need not decide this question, however, because the jury was not left with only

this evidence from which to draw the inference that race was the “but for” cause of

plaintiff’s discharge. Defendant errs when it suggests that there are only two ways in

which a plaintiff may meet its ultimate burden of demonstrating circumstances from

which the fact-finder could conclude that race discrimination occurred: by proving that

the plaintiff was replaced by a person of another race or by using the “similarly situated”

method. A plaintiff is not so limited.

         As stated earlier, during trial, the jury was presented with testimony from both

Unwin and Caine-Smith about defendant’s employee conduct practices. Caine-Smith

testified that defendant’s employee handbook precluded “inappropriate business conduct,

which includes gambling, abusive profanity or threatening language, insubordination, or

violation of discrimination or harassment policy, misuse of confidential information,

conducting personal business during work time, excessive absenteeism or tardiness,

showing disrespect for co-workers, improper use of [defendant’s] technology or

[defendant’s other] resources.” 39 Unwin noted that defendant also had a workplace

harassment policy, which stated that defendant was “committed to providing a work

environment that’s free from discrimination and unlawful harassment.” Prohibited forms

of harassment included any “verbal or physical conduct that insults or shows hostility or



39
     Emphasis added.



                                             20
aversion toward an individual because of his or her race or color or any other legally

protected characteristic.” She highlighted that examples of harassing conduct include,

but are not limited to, “epithets, slurs, [and] negative stereotyping.” Further, Unwin

stated that the school’s zero-tolerance policy required anyone who sees any such

misconduct to “immediately notify [his or her] manager,” and that “[a]nyone engaging

in . . . unlawful harassment will be subject to . . . disciplinary action up to and including

termination from employment.” 40

         Thus, defendant provided a nondiscriminatory rationale for disciplining plaintiff:

violation of the school’s employment policies. Despite these exacting rules dictating how

harassing speech and negative racial stereotyping comments must be handled under

defendant’s policies, the jury was also presented with evidence that the rules were not

strictly applied to black employees engaged in such prohibited conduct. Weaver, herself,

testified that she was the subject of racial banter that could easily be described as

“negative stereotyping” from black employees on multiple occasions, as well as having

heard black employees use the “ ‘n’ word” during her tenure at LCA. However, if there

really were a zero-tolerance policy, the jury might well have thought it suspicious that

none of those incidents involving black employees led her to follow the mandatory

reporting requirement of defendant’s policy, and none resulted in any escalation of

punishment as occurred with plaintiff’s violation.




40
     Quotation marks omitted.



                                             21
       The inference that black employees were excepted from enforcement of

defendant’s harassment policies could reasonably have been bolstered by plaintiff’s

testimony. Plaintiff testified that he heard one employee make a racially charged joke

about a children’s cartoon character 41 and another employee call a student to her side by

saying “ ‘hey, come here light skinned.’ ” None of these instances of harassing conduct

was ever met with reporting, investigation, or punishment by defendant. 42 And yet, when

plaintiff engaged in conduct violative of defendant’s policies, his misconduct was

immediately reported and investigated, and plaintiff was ultimately terminated. 43

       Particularly significant in this case, the jury was provided with evidence from

which it could reasonably conclude that defendant’s own management decision-makers



41
  Plaintiff’s testimony was corroborated by the testimony of that employee, Clarence
Scott, a black employee, who admitted that he made this racially charged joke in front of
numerous employees.
42
   It is true that plaintiff did not himself report these incidents, and defendant might,
perhaps justifiably, take umbrage at plaintiff seeking to hold it accountable for episodes
that it might not have known about because plaintiff himself did not report them. But the
question is not whether plaintiff reported these incidents. It is whether the jury could
reasonably use these incidents (along with others) to draw an inference of discrimination.
The jury might have reasonably inferred here that such remarks among black employees
were so widespread and so uniformly tolerated that any reporting would have been futile,
or even that these comments, when made by black employees, simply were tolerated and
not reported.
43
   It is important to note that these proofs challenge the credibility of defendant’s
nondiscriminatory defense and need not be considered elements of a “similarly situated”
case, which we have held requires that “all of the relevant aspects of [the plaintiff’s]
employment situation were nearly identical to those of [the comparative employee’s]
employment situation.” Town, 455 Mich. at 699-700 (opinion by BRICKLEY, J.)
(quotation marks omitted).



                                            22
knew about and tolerated unequal enforcement of their policies. This trial provided the

interesting situation wherein a defendant’s management employees explained that they

were aware of conduct among black employees that violated the defendant’s zero-

tolerance policy. This testimony could have allowed a reasonable jury to conclude that

defendant applied a different standard based on race.

         The critical testimony on this issue was offered by Weaver.              On direct

examination, plaintiff’s counsel questioned Weaver as follows:

                 [Plaintiff’s Counsel]: . . . Under oath [during your deposition], I
         asked you this: “Did you tell Ms. Caine-Smith that a lot of people made
         racial jokes?”

               [Weaver]: I did not say a lot. I said it happened, and that’s what’s in
         my deposition.

                [Plaintiff’s Counsel]: You said what happens?

                [Weaver]: That there were racial comments made, yes.

               [Plaintiff’s Counsel]: Okay. So you told Linda Caine-Smith that
         when you talked to her November 3rd; right?

                [Weaver]: Yes.

                [Plaintiff’s Counsel]: Okay.    This is November 3rd, a few days
         before [plaintiff] was fired?

                [Weaver]: Um hmm. Yes.

                [Plaintiff’s Counsel]: Now isn’t it a fact that, when you said that,
         Caine-Smith responded by saying, “It happens among African-Americans
         and it’s not the other way around”; right?

                [Weaver]: Yes.[44]


44
     Emphasis added.



                                               23
Thus, the jury was shown an exchange between two of defendant’s higher-level

employees in which the dean, Weaver, reported to her supervisor, principal Caine-Smith,

that conduct, which was at least some respects similar to that for which plaintiff was

being investigated, routinely occurred at the school. Caine-Smith responded by not only

acknowledging the racial inconsistency, but, the jury might have concluded, by

condoning it as well. 45

       This point was further emphasized as Weaver’s testimony continued:

              [Plaintiff’s Counsel]: Okay. So there, a few days before [plaintiff]
       was fired, when you said to Caine-Smith racial jokes happen here, how
       Caine-Smith distinguished [plaintiff’s] situation was that the racial jokes
       happened amongst African-Americans; right?

              [Weaver]: And that someone was offended, yes.

                                     * * *

              [Plaintiff’s Counsel]: Okay. So there was a distinction between
       Craig—there was a distinction Caine-Smith—Ms. Caine-Smith made
       between Craig and the other jokesters; and that distinction was racial;
       correct?

              [Weaver]: No

              [Plaintiff’s Counsel]: Well didn’t Caine-Smith—

             [Weaver]: Oh, you’re saying because it—okay, I guess I could see
       where you would say that, yes.

              [Plaintiff’s Counsel]: Okay. So you would agree that the fact that
       Craig is white and the fact that the other jokesters were African-American,
       that was a factor that Caine-Smith seemed to be considering, right?


45
  The jury could have interpreted this testimony in any number of ways. But, keeping in
mind that all evidence and inferences must be weighed in plaintiff’s favor, Wilkinson,
463 Mich. at 391, nothing precluded the jury from viewing the testimony in this manner.



                                           24
               [Weaver]: That’s what my statement says, yes.

               [Plaintiff’s Counsel]: And that’s the truth; isn’t it?

                [Weaver]: That’s not—no, I believe it was more about the
         offensiveness.

               [Plaintiff’s Counsel]: But race was still a factor?

               [Weaver]: Race is a factor when it’s a racial comment.[46]

On this testimony the jury could reasonably find that race was a “but for” cause in the

decision to investigate plaintiff and escalate the punishment for his racial comments. 47

This is true despite the arguable differences between plaintiff’s racial comments and

those of his black colleagues.        Defendant argues that no reasonable inference of

discrimination can be drawn here because plaintiff’s jokes were told in a classroom and,

in this case, someone was offended. These are certainly distinctions which, if credited by

the jury, might reasonably have allowed it to find for defendant. But we note that when

Weaver brought to Caine-Smith’s attention the fact that “racial jokes happen here,”

Caine-Smith did not respond only by noting that in plaintiff’s case someone was

offended, or at all by saying that plaintiff’s jokes were made in the presence of children.

Instead, she responded by invoking race as a distinction. Taken together with the other

evidence presented, a reasonable jury could infer that defendant violated the CRA, as

evidenced by Weaver’s apparent concession that race was involved in the decision.




46
     Emphasis added.
47
     Matras, 424 Mich. at 682.



                                               25
       Nevertheless, defendant presented to the jury numerous nondiscriminatory reasons

for its decision to terminate plaintiff’s employment—evidence of plaintiff’s multiple and

inconsistent explanations for his in-classroom statement about his preference for white

rather than brown tables, along with evidence that plaintiff had attempted to impede the

investigations and had lied or been dishonest with Caine-Smith. These reasons, not race,

defendant asserted, were the reasons why it decided to terminate plaintiff.

       Plaintiff, however, presented sufficient evidence for a reasonable juror to reject as

unbelievable these race-neutral reasons.         The testimony of defendant’s witnesses

contained numerous inconsistencies.      First, in contradiction of Weaver’s testimony,

Caine-Smith testified that Weaver never told her about the other racial comments made

by black employees in the school. If the jury believed Weaver, it could reasonably have

discredited Caine-Smith’s testimony. Moreover, Unwin’s admission that termination was

a disciplinary option even before defendant became aware of any allegation of plaintiff’s

interference with the investigation could also have led the jury to conclude that plaintiff

was being treated differently because of his race.

       This conclusion is buttressed by plaintiff’s positive teaching record at the school

and the fact that defendant chose the highest form of punishment, termination, for a first

offense, without even speaking with plaintiff to obtain his version of his postsuspension

discussion with Bell. 48 While the employee handbook allows for termination for a first



48
   Unwin testified that some offenses are “so serious that following a thorough
investigation they could result in corrective action up to and including termination from
employment for the first offense.”



                                            26
offense, Unwin testified that the decision to terminate is normally dependent “on certain

factors, including, but not limited to, the seriousness of the violation and whether it is a

first time violation or a recurrence.” She also testified that such a termination would

“follow[] a thorough investigation . . . .” Unwin also acknowledged plaintiff’s “good

record” concerning race relations while working for defendant, and that plaintiff had

never before committed misconduct.           In closing arguments, plaintiff’s counsel

highlighted these facts, arguing that “it just wasn’t reasonable to fire a person for this

offense after such a perfect record, after such a record of good faith and fairness and

respect in racial matters.” Given this, plaintiff’s counsel further argued, defendant “fails

on the reasonableness test; and, if [defendant] did not act reasonably, something else was

afoot, something else was going on . . . .”      While a jury may not second-guess an

employer’s business decisions, and was in no way required to draw the inferences

suggested by plaintiff’s counsel, a reasonable jury could have used these facts to support

a finding of discrimination.

       With respect to the claim that plaintiff interfered with defendant’s investigation,

Unwin admitted that plaintiff never explicitly asked Bell to lie, though she still believed

he was asking Bell to lie. And the jury heard evidence that defendant did not even speak

with plaintiff regarding his postsuspension discussion with Bell. Defendant only spoke

with plaintiff about the initial incident, not about the subsequent allegations of

interference, and terminated him after his first offense, despite his otherwise “good”

record.

       Of its varying rationales for terminating plaintiff, only one—the fact that

plaintiff’s racial banter occurred around students—was based on information that


                                            27
defendant received before deciding to investigate plaintiff’s wrongdoing and escalate to

warnings that suspension and termination could occur as a result. 49 Like each of the

other nondiscriminatory reasons provided by defendant, plaintiff disputed, albeit

inconsistently, the accuracy of this allegation, claiming that none of the students was

within earshot when he made his statement.

       When considering this evidence as a whole, and by making all reasonable

inferences in favor of plaintiff, a reasonable juror could have disbelieved defendant’s

race-neutral reasons for plaintiff’s termination and have believed instead that

consideration of his race was the cause.

       The jury, as the trier of fact and deliberative body charged to make credibility

determinations, could have determined that the statements of Weaver and Caine-Smith

established that race was a “but for” cause of their decision-making concerning plaintiff.

That testimony, along with the evidence that defendant had a zero-tolerance policy,

which required reporting, investigation, and punishment of all forms of negative racial

stereotyping, that it failed to apply when black employees violated the policy, in addition

to the speed with which defendant terminated plaintiff, was sufficient to allow a

reasonable jury to conclude that race was the real reason defendant fired plaintiff.

       Because, when assessing a motion for JNOV we are required “to review the

evidence and all legitimate inferences in the light most favorable to the nonmoving



49
   In fact, plaintiff had already been suspended pending the remainder of defendant’s
investigation before he allegedly tried to interfere with the investigation by contacting
Bell and Code.



                                             28
party,” 50 we conclude that there was sufficient evidence of discriminatory intent before

the jury. The jury’s verdict, finding a violation of the CRA, was supported by the totality

of the evidence presented. 51

                                    IV. MCL 380.1230b

         Because we conclude that plaintiff did present sufficient evidence to support the

jury’s ultimate finding of discrimination, we must next decide whether the trial court

acted contrary to MCL 380.1230b, by admitting evidence that defendant reported

plaintiff’s misconduct to his prospective employers.

         Generally, “[a]ll relevant evidence is admissible, except as otherwise provided by

the Constitution of the United States, the Constitution of the State of Michigan, the[]

rules [of evidence], or other rules adopted by the Supreme Court. Evidence which is not

relevant is not admissible.” 52    Evidence may also be precluded by statute. 53       MCL

380.1230b is such a statute.

         MCL 380.1230b provides, in pertinent part:

                 (1) Before hiring an applicant for employment, a school district,
         local act school district, public school academy, intermediate school
         district, or nonpublic school shall request the applicant for employment to
         sign a statement that does both of the following:



50
     Wilkinson, 463 Mich. at 391.
51
   See Morinelli, 242 Mich. App. at 260-261 (“If reasonable jurors could have honestly
reached different conclusions, the jury verdict must stand.”).
52
     MRE 402; see also Waknin v Chamberlain, 467 Mich. 329, 333; 653 NW2d 176 (2002).
53
     People v Layher, 464 Mich. 756, 761; 631 NW2d 281 (2001).



                                             29
             (a) Authorizes the applicant’s current or former employer or
      employers to disclose to the school district . . . any unprofessional conduct
      by the applicant[54] and to make available to the school district, local act
      school district, public school academy, intermediate school district, or
      nonpublic school copies of all documents in the employee’s personnel
      record maintained by the current or former employer relating to that
      unprofessional conduct.

             (b) Releases the current or former employer, and employees acting
      on behalf of the current or former employer, from any liability for
      providing information described in subdivision (a), as provided in
      subsection (3), and waives any written notice required under section 6 of
      the Bullard-Plawecki employee right to know act . . . .[55]

              (2) Before hiring an applicant for employment, a school district,
      local act school district, public school academy, intermediate school
      district, or nonpublic school shall request at least the applicant’s current
      employer or, if the applicant is not currently employed, the applicant’s
      immediately previous employer to provide the information described in
      subsection (1)(a), if any. The request shall include a copy of the statement
      signed by the applicant under subsection (1).

             (3) Not later than 20 business days after receiving a request under
      subsection (2), an employer shall provide the information requested and
      make available to the requesting school district, local act school district,
      public school academy, intermediate school district, or nonpublic school
      copies of all documents in the employee’s personnel record relating to the
      unprofessional conduct. An employer, or an employee acting on behalf of
      the employer, that discloses information under this section in good faith is
      immune from civil liability for the disclosure. An employer, or an employee
      acting on behalf of the employer, is presumed to be acting in good faith at



54
   The statute defines “unprofessional conduct” as “1 or more acts of misconduct; 1 or
more acts of immorality, moral turpitude, or inappropriate behavior involving a minor; or
commission of a crime involving a minor. A criminal conviction is not an essential
element of determining whether or not a particular act constitutes unprofessional
conduct.” MCL 380.1230b(8)(b).
55
   Plaintiff executed the statutory release before defendant provided any information to
plaintiff’s prospective employers.



                                           30
         the time of a disclosure under this section unless a preponderance of the
         evidence establishes 1 or more of the following:

                (a) That the employer, or employee, knew the information disclosed
         was false or misleading.

                (b) That the employer, or employee, disclosed the information with a
         reckless disregard for the truth.

                (c) That the disclosure was specifically prohibited by a state or
         federal statute.[56]

         Review of the plain language of this statute shows that it does three important

things pertinent to this appeal: (1) it requires the applicant’s current or former employer

or employers to disclose to another school district any unprofessional conduct by the

applicant; 57 (2) it requires an applicant for a teaching job to “[r]elease[] the current or

former employer, and employees acting on behalf of the current or former employer,

from any liability for providing [the] information”; 58 and (3) it provides that an employer

who discloses information in good faith “is immune from civil liability for the

disclosure.” 59 The statute, however, does not define the term “liability.”

         Plaintiff did not argue that defendant’s disclosures were false or misleading,

recklessly disregarded the truth, or otherwise violated state or federal statutes. 60 Plaintiff


56
     Emphasis added.
57
     MCL 380.1230b(3).
58
     MCL 380.1230b(1)(b).
59
     MCL 380.1230b(3).
60
  Under MCL 380.1230b(3)(a) through (c), an employer that discloses the information in
good faith has unqualified immunity from civil liability for the disclosure. The employer
is presumed to be acting in good faith unless the evidence establishes one of the


                                              31
does contend that “liability” in MCL 380.1230b(3) refers to the claim for which a

plaintiff is seeking recovery. In other words, plaintiff argues he is not precluded from

presenting evidence of the mandatory disclosure because he did not sue for the disclosure

itself—he sued for a violation of the CRA and presented evidence of the adverse impact

of the disclosure to establish future damages. Plaintiff’s belief is that only a direct action

for the disclosure, e.g., a defamation claim, is precluded by this statute, but the admission

of evidence of the disclosures in a case such as this is permissible. 61 On the other hand,


following:

              (a) That the employer, or employee, knew the information disclosed
       was false or misleading.

              (b) That the employer, or employee, disclosed the information with a
       reckless disregard for the truth.

              (c) That the disclosure was specifically prohibited by a state or
       federal statute.

An employee can challenge the employer’s disclosures by presenting evidence to satisfy
MCL 380.1230b(3)(a), (b), or (c), which then, and only then, operates to remove the
good-faith presumption that entitles the employer to immunity. Because plaintiff has not
pursued a challenge to defendant’s immunity under MCL 380.1230b(3)(a), (b), or (c),
defendant is entitled to unqualified immunity because it is presumed to have acted in
good faith. We further note that this provision demonstrates that the Legislature did not
foreclose plaintiffs from introducing evidence of an employer’s disclosures in certain
circumstances, but plaintiffs are permitted to do so only after establishing that the
disclosures were made in bad faith.
61
   The dissent makes a related, ostensibly compelling, argument: liability and damages
are separate concepts as exemplified by the fact that we routinely bifurcate trial into
liability and damage segments. There is just one problem with this argument. While we
can conceptually analyze damages issues independently of liability questions, there can
be no damages without liability. Period. A legislative decision completely to preclude
liability necessarily precludes damages on that same basis. The dissent’s position is
anchored in the argument that the “civil immunity” granted by the statute depends on the


                                             32
defendant argues that plaintiff’s position would eviscerate the protection provided by the

statute and is clearly in contravention of the Legislature’s expressed intent, as evidenced

by the broad language of immunity it provided.

         Dictionary definitions of the term “liability” support defendant’s conclusion.62

Black’s Law Dictionary (10th ed) defines “liability” as “1. The quality, state, or condition

of being legally obligated or accountable; legal responsibility to another or to society,

enforceable by civil remedy or criminal punishment . . . . 2. A financial or pecuniary

obligation in a specified amount . . . .” 63 More relevant, it further defines “civil liability”

as “1. Liability imposed under the civil, as opposed to the criminal, law. 2. The quality,

state, or condition of being legally obligated for civil damages.” 64          Applying these



source of the liability. We see no textual support for the dissent’s view that immunity
under the statute depends on the claim underlying the liability.
62
   “An undefined statutory term must be accorded its plain and ordinary meaning. A lay
dictionary may be consulted to define a common word or phrase that lacks a unique legal
meaning. A legal term of art, however, must be construed in accordance with its peculiar
and appropriate legal meaning.” Brackett v Focus Hope, Inc, 482 Mich. 269, 276; 753
NW2d 207 (2008) (citations omitted). If the definitions are the same in both a lay
dictionary and legal dictionary it is unnecessary to determine whether the phrase is a term
of art and it does not matter to which type of dictionary this Court resorts. Id.
63
     Emphasis omitted.
64
   Black’s Law Dictionary (10th ed), p 1054 (emphasis altered). Lay dictionaries are
similarly uniform with their definitions of “liability” and consistent with the legal
definition. See, e.g., The American Heritage Dictionary (2d College ed) (defining
“liability” as “[t]he state of being liable. . . . Something for which one is liable; an
obligation or debt”); Merriam-Webster’s Collegiate Dictionary (11th ed) (defining
“liability” as “the quality or state of being liable” and as “something for which one is
liable; [especially] : pecuniary obligation”). These lay dictionaries do not define “civil
liability.”



                                              33
definitions of “liability” and “civil liability” to the statutory language, it is clear that the

statute is sufficient in scope to preclude admission of the disclosure evidence. 65 The

admission of evidence and argument regarding the mandatory disclosures for the purpose

of assessing damages allowed the jury to impose against defendant legal obligations

arising from the disclosure. The trial court was required to enforce the broad grant of

immunity against civil liability for these disclosures that the Legislature provided to

defendant, and the trial court’s decision to admit this evidence violated MCL 380.1230b.

         Additionally, this Court has previously interpreted the term “liability” and other

liability-limiting statutes in a manner generally consistent with defendant’s position. In

Hannay v Transp Dep’t, this Court held that the phrase “liable for bodily injury”

contained in the vehicle exception to governmental immunity, 66 means being “legally

responsible for damages flowing from a physical or corporeal injury to the body.” 67 This

Court thus interpreted the statutory phrase to permit recovery of economic and

noneconomic damages arising from “bodily injury.” 68               In MCL 380.1230b, the

Legislature included no such limiting language (e.g., “bodily injury”), requiring simply


65
  See also Mayfield v First Nat’l Bank of Chattanooga, 137 F2d 1013, 1019 (CA 6,
1943) (“Liability is a broad legal term which is usually held to include every kind of legal
obligation, responsibility or duty, certainly all that are measured by money obligation.”).
66
  MCL 691.1405 (“Governmental agencies shall be liable for bodily injury and property
damage resulting from the negligent operation by any officer, agent, or employee of the
governmental agency, of a motor vehicle of which the governmental agency is an
owner . . . .”).
67
     Hannay v Transp Dep’t, 497 Mich. 45, 51; 860 NW2d 67 (2014) (emphasis added).
68
     See id.



                                              34
that the job applicant release former employers from “any liability” 69 and granting

immunity from “civil liability” to the former employer. 70 Thus, in accordance with the

definition of “liable” used in Hannay, defendant is not “legally responsible for damages

flowing from” 71 the mandatory disclosure.

           Another decision of this Court, In re Bradley Estate, 72 is also helpful in deciding

the instant case. In Bradley Estate, the petitioner became concerned about her brother’s

mental health and successfully petitioned the probate court for his hospitalization,

averring that her brother was a danger to himself and his family. 73 After the probate

court granted the petitions, which stated that a “ ‘peace officer shall take [the brother]



69
     MCL 380.1230b(1)(b).
70
     MCL 380.1230b(3).

       Contrary to the dissent, we do not believe that Henry v Dow Chem Co, 473 Mich.
63; 701 NW2d 684 (2005), requires the opposite conclusion. In that case, the Court
merely held that a plaintiff is required to prove an actual injury to person or property in
order to prevail on a negligence claim, despite the fact that the elements of a negligence
action are routinely noted as “(1) duty, (2) breach, (3) causation, and (4) damages.” Id. at
74. In other words, the damages sought in a negligence action must necessarily flow
from an actual injury. But this distinction between “injury” and “damages” has no
bearing on whether one can have damages without liability. As discussed, the plain
language of MCL 380.1230b(3), unlike the elements of a negligence claim, contains no
injury requirement. Therefore, our holding that the Legislature’s provision of
“immun[ity] from civil liability for the disclosure,” MCL 380.1230b(3), extends to
preclude damages based on the disclosure, is simply unaffected by Henry’s discussion of
injury in the negligence context.
71
     Hannay, 497 Mich. at 51, 60-62.
72
     In re Bradley Estate, 494 Mich. 367, 372; 835 NW2d 545 (2013).
73
     Id.



                                                35
into protective custody and transport him . . . to [a community mental health contract

facility],’ ” the petitioner immediately submitted the order to the respondent sheriff’s

department. 74 The respondent sheriff’s department failed to execute the court order, and

nine days after the probate court order was entered, the brother committed suicide. 75

          The petitioner, acting as personal representative for her brother’s estate, filed a

lawsuit in circuit court against the sheriff’s department for wrongful death, alleging gross

negligence. The petitioner’s claim was dismissed on governmental immunity grounds. 76

The petitioner did not appeal this dismissal, instead filing a petition for civil contempt in

the original probate court, arguing that the sheriff’s office violated the court’s order and

that the sheriff’s misconduct constituted contempt for which she was entitled to

indemnification damages. 77 The sheriff’s department again argued that governmental

immunity barred the suit, but the probate court denied the motion for summary

disposition, holding that “ ‘[g]overnmental immunity does not insulate a contemnor from

the contemnor’s refusal or negligence to obey a court order.’ ” 78             The sheriff’s

department appealed in the circuit court, which reversed and remanded to the probate

court for entry of an order granting summary disposition in favor of the sheriff’s



74
     Id. at 372-373.
75
     Id. at 373.
76
     Id. at 373-374.
77
     Id. at 374.
78
     Id. at 374-375 (alteration in original).



                                                36
department because the circuit court concluded that the petitioner’s claim was based in

tort and barred by governmental immunity. 79 The Court of Appeals reversed the circuit

court and held that the governmental tort liability act (GTLA) does not immunize

governmental agencies from “ ‘tort-like’ ” damages in a contempt suit, even though the

underlying facts “ ‘could have also established a tort cause of action . . . .’ ” 80

          On appeal, this Court reversed the Court of Appeals. We held that the language in

MCL 691.1407(1), stating that governmental agencies are immune from “tort liability,” 81

meant that governmental agencies were immune from “all legal responsibility arising

from a noncontractual civil wrong for which a remedy may be obtained in the form of

compensatory damages.” 82         In reaching that conclusion, this Court held that, “[a]s

commonly understood, the word ‘liability,’ refers to liableness, i.e., ‘the state or quality

of being liable.’ To be ‘liable’ means to be ‘legally responsible[.]’ Construing the term

liability along with the term ‘tort,’ it becomes apparent that the Legislature intended ‘tort

liability’ to encompass legal responsibility arising from a tort.” 83

          Bradley Estate supports our construction of MCL 380.1230b and our conclusion

that the disclosure evidence should not have been admitted. Though plaintiff’s lawsuit



79
     Id. at 375.
80
     Id. at 375-376.
81
     MCL 691.1407(1) (emphasis added).
82
     Bradley Estate, 494 Mich. at 385.
83
     Id. (citations omitted; second alteration in original).



                                                 37
clearly raises a claim under only the CRA, the admission of evidence and argument

regarding the mandatory disclosures for the purpose of assessing damages allowed the

jury to impose on defendant “legal responsibility arising from” the disclosure. 84 That is

what the language of MCL 380.1230b(3) expressly precludes. As this Court noted in

Bradley Estate, the label of the action does not control. 85      The statute here clearly

provides that no liability—meaning “all legal responsibility arising from a . . . civil

wrong” 86—may come from the disclosures. The main difference between Bradley Estate

and the instant case is that the Legislature’s intended scope of immunity is even broader

under MCL 380.1230b. The Legislature did not limit the type of civil liability from

which school employers are immune for their mandatory disclosures. Instead, it provided

blanket protection from all civil liability. 87 Given the plain language of the statute and

our prior caselaw, we conclude that the trial court clearly erred by admitting this

evidence.     Its use at trial violated the statutory immunity for disclosing schools by

allowing the jury to base damages on the disclosures.


84
     Id.
85
   Id. at 386-387 (“Petitioner and the Court of Appeals interpret this passage from [Ross v
Consumers Power Co (On Rehearing), 420 Mich. 567, 647-648; 363 NW2d 641 (1984),]
to mean that the label of the action controls in determining whether an action imposes tort
liability and that, if the claim is not a traditional tort, then the GTLA is inapplicable and
‘tort-like’ damages are recoverable. Ross, however, made no such pronouncement and
did not consider the meaning of ‘tort liability,’ which is the question that is now before
this Court. Instead, consistent with our holding in this case, Ross merely recognized that
the GTLA does not bar a properly pleaded contract claim.”).
86
     Bradley Estate, 494 Mich. at 385.
87
     MCL 380.1230b(3).



                                             38
       We are left with one view of the statute—plaintiff was not allowed to present

evidence concerning the effect of the disclosures to the jury, because, contrary to the

Legislature’s prohibition, that admission permitted the jury to attribute liability to

defendant flowing from the disclosure. 88 The fact that the liability here is expressed in

terms of damages plaintiff suffered as a result of the disclosures does not negate the fact

that the defendant is being held civilly liable for the statutorily mandated disclosures.

The trial court erred by allowing plaintiff to present this evidence to the jury in light of

the language of MCL 380.1230b(3). This error tainted the jury’s entire future damages

award. 89 We therefore vacate the jury’s award of future damages.



88
   The breadth of the immunity afforded by this statute is underscored by the fact that the
Legislature provided both complete civil immunity for disclosures and required that all
new employees sign a statement that releases the school district from “any liability for
providing information” concerning the employee’s unprofessional conduct to other
school districts. MCL 380.1230b. As noted, plaintiff signed this statutory release before
defendant provided the disclosures to prospective employers. This belt and suspenders
approach to protecting the school districts of this state is a clear indication of the
Legislature’s intent to preclude the type of liability imposed on defendant in this case.
Defendant fulfilled its statutorily required duties under the statute and cannot be held
liable therefor. Furthermore, even if we were to accept plaintiff’s interpretation of the
statute, at least one of the release forms plaintiff signed pursuant to MCL
380.1230b(1)(b), provided that plaintiff would “release and hold harmless” defendant for
any civil or criminal liability for providing information to prospective employers.
Arguably, this release form would preclude plaintiff from receiving any remuneration
from defendant for the disclosures. See Black’s Law Dictionary (10th ed) (defining “hold
harmless” as “[t]o absolve (another party) from any responsibility for damage or other
liability arising from the transaction”).
89
   Defendant argued in its motion for JNOV, that “the jury’s award of future economic
losses” was excessive and based on the erroneous admission of defendant’s statutorily
required disclosures. (Emphasis added.) As previously noted, the jury provided an
itemized verdict with $485,000 in future damages. Because the trial court permitted the
jury to base these future damages on the mandatory disclosures, contrary to MCL


                                            39
                                   V. CONCLUSION

       While the Court of Appeals erred by holding that plaintiff had presented sufficient

direct evidence of discrimination to sustain the jury verdict, the Court of Appeals

correctly held that defendant presented sufficient circumstantial evidence of

discrimination to sustain the jury’s verdict. The trial court erred, however, by admitting

evidence of defendant’s mandatory disclosures of plaintiff’s unprofessional conduct

because MCL 380.1230b provides complete immunity for those disclosures, and the

Court of Appeals erred by upholding the admission of that evidence. For these reasons,

we reverse in part the judgment of the Court of Appeals, vacate the jury award for future

damages, and remand this case to the trial court for further proceedings consistent with

this opinion.

                                                       Robert P. Young, Jr.
                                                       Stephen J. Markman
                                                       Brian K. Zahra
                                                       Bridget M. McCormack (as to
                                                             Parts I, II, and III)
                                                       David F. Viviano
                                                       Richard H. Bernstein (as to Parts
                                                             I, II, and III)
                                                       Joan L. Larsen




380.1230b(3) (“An employer . . . that discloses information under this section in good
faith is immune from civil liability for the disclosure.”), this award cannot stand as a
matter of law.



                                           40
                             STATE OF MICHIGAN

                                    SUPREME COURT


CRAIG HECHT,

              Plaintiff-Appellee,

v                                                              No. 150616

NATIONAL HERITAGE ACADEMIES,
INC.,

              Defendant-Appellant.


MCCORMACK, J. (concurring in part and dissenting in part).
       I agree with the majority that the plaintiff presented sufficient evidence of

discrimination such that the trial court did not err by denying the defendant’s motion for

judgment notwithstanding the verdict. But I respectfully dissent from the majority’s

decision to vacate the jury award for future damages. I do not agree that the defendant’s

disclosures of the plaintiff’s unprofessional conduct subjected the defendant to any “civil

liability for the disclosure,” which I agree MCL 380.1230b(3) would bar.              No, the

defendant incurred all its civil liability in this case when it discharged the plaintiff on the

basis of race in violation of the Civil Rights Act (CRA), MCL 37.2101 et seq. The jury

established that fact through its verdict in the plaintiff’s favor. The jury’s consideration

of the defendant’s disclosures merely provided the basis for the jury to determine the

extent of the plaintiff’s damages, a very different question from the issue of the

defendant’s liability.
                                    I. MCL 380.1230b

       As the majority observes, MCL 380.1230b(3) immunizes an employer from “civil

liability” for disclosing information in good faith to a potential school employer about an

employee’s unprofessional conduct. As I see it, there are two ways that an employer

might theoretically demonstrate that an employee seeks to hold it civilly liable for its

disclosure of the employee’s unprofessional conduct to potential employers, thereby

entitling it to immunity under MCL 380.1230b.

       First, the employer could show that the employee is suing it for an actual injury

caused by the disclosure and resultant damages—in a cause of action for defamation, for

example. No one suggests that is the case here, given that the plaintiff sued for a

completely different injury—a discriminatory discharge under the CRA.

       Second, the employer can show that the plaintiff’s separate action, arising from a

violation of the CRA in this case, is attempting to hold it civilly liable for its disclosures

under MCL 380.1230b by, as the plaintiff in this case describes it, “enhanc[ing] [the]

damages,” through the introduction of evidence of harm caused by the disclosures. The

majority accepts this second theoretical basis for granting immunity under MCL

380.1230b.    The majority reasons that our recent decisions discussing “liability” as

including legal responsibility for damages flowing from an injury support the conclusion

that allowing the plaintiff to recover damages established by introducing the defendant’s

disclosures into evidence effectively subjects the defendant to more damages, and by

extension, more liability. I disagree with this reasoning.




                                              2
       The defendant’s argument is flawed because it rests on the fundamentally faulty

premise that the introduction of evidence of its disclosures increased the defendant’s

liability because it increased the plaintiff’s damages. The majority relies on dictionary

definitions of the word “liability” and our decisions in Hannay v Transp Dep’t, 497 Mich.
45; 860 NW2d 67 (2014), and In re Bradley Estate, 494 Mich. 367; 835 NW2d 545

(2013), to support its conclusion that the statute precludes the plaintiff from introducing

the disclosures into evidence to prove his future damages.         I respectfully disagree.

Liability and damages are related, of course, but they are not the same thing. One

illustration of this fact is our courts’ common practice of bifurcating proceedings on these

two issues, conducting a liability phase followed by a damages phase. See, e.g., Adama v

Doehler-Jarvis, Div of N L Indus, Inc (On Remand), 144 Mich. App. 764, 767; 376 NW2d

406 (1985).

       Disclosing the plaintiff’s unprofessional conduct did not create additional legal

responsibility for which the defendant was on the hook; rather, it was the alleged illegal

act of discharging the plaintiff based on his race that gave rise to all the defendant’s

liability, i.e., its legal responsibility arising from a wrongful action. The injury from

which the liability arose was the discriminatory discharge, not the disclosures.

Introducing evidence of the defendant’s disclosures of the plaintiff’s conduct merely

assisted the jury in determining the appropriate remedy for the discriminatory discharge.

Put differently, evidence of the disclosures helped the jury determine the appropriate

amount of damages for which the defendant was legally responsible because of its

discriminatory conduct. See, e.g., Bradley Estate, 494 Mich. at 397 (holding that “tort

liability” includes “all legal responsibility arising from noncontractual civil wrongs for


                                             3
which a remedy may be obtained in the form of compensatory damages”) (emphasis

added).

       This conclusion is entirely consistent with the dictionary definitions of the word

“liability” cited by the majority and with dictionary definitions of the word “damages.”

The defendant’s liability, i.e., the defendant’s “quality, state, or condition of being legally

obligated” for damages was triggered by the allegedly discriminatory decision to

terminate the plaintiff’s employment. Black’s Law Dictionary (10th ed). “Damages” are

defined as “[m]oney claimed by, or ordered to be paid to, a person as compensation for

loss or injury[.]” Black’s Law Dictionary (7th ed).

       MCL 380.1230b(3) confers immunity from liability, in other words, the state of

being legally obligated for damages, “for the disclosure,” not from paying money as

compensation for a state of legal responsibility unrelated to the disclosure. Because the

statutory immunity is tied to the liability not the remedy, I agree with the plaintiff that

MCL 380.1230b(3) only precludes imposing liability (and damages flowing therefrom)

on a defendant when the liability arises from an injury caused by the disclosure itself.

       This Court’s decision in Hannay further supports my analysis. In Hannay, 497
Mich. at 64, we observed that “ ‘damages’ and ‘injury’ are not one and the same—

damages flow from the injury.” Because the damages flow from the injury, and the injury

in this case is the discriminatory discharge, evidence of the disclosures did not impose

any additional liability on the defendant.

       Bradley Estate, 497 Mich. 367, is largely inapposite here. That case involved a

determination whether the plaintiff was seeking to impose “tort liability” on the

defendant by bringing an action for civil contempt. This Court answered the question in


                                              4
the affirmative. But the central question in that case was whether the plaintiff’s action for

civil contempt constituted a “tort” suit; there was no dispute that if the answer to that

question was yes, the governmental tort liability act , MCL 691.1401 et seq., barred both

liability and (necessarily) damages. The defendant in this case does not assert that the

plaintiff’s CRA claim is barred by MCL 380.1230b(3) or that the jury’s determination

that the defendant was liable for employment discrimination was improper under the

statute; the sole issue is whether the admission of the defendant’s disclosures to allow the

jury to determine the proper amount of damages constituted “civil liability for the

disclosure” under MCL 380.1230b(3).

       This Court’s decision in Henry v Dow Chem Co, 473 Mich. 63; 701 NW2d 684

(2005), is far more helpful than Bradley Estate or Hannay.          Henry instructs that a

plaintiff must establish an actual injury before damages can be established, that the two

are distinct, and that damages flow from the injury.        Henry, 473 Mich. at 75.        As

explained, disclosure of a school employee’s unprofessional conduct is not an injury

giving rise to damages unless the plaintiff seeks to hold the defendant liable “for the

disclosure” itself. MCL 380.1230b(3). This conclusion is confirmed if one considers

what could have happened if the trial court had barred evidence of the defendant’s

disclosures. The plaintiff could presumably have introduced other evidence showing that

he applied for but was unable to obtain other teaching jobs, and the jury could have

returned a verdict for exactly the same amount of damages on that basis. 1 The entirety of



1
 In fact, the plaintiff had to introduce such evidence. See Morris v Clawson Tank Co,
459 Mich. 256, 264; 587 NW2d 253 (1998) (stating that the victim of a discriminatory


                                             5
the defendant’s liability emanates from the discriminatory discharge, not the disclosures.

Damages determined as a result of the disclosures did not expose the defendant to any

additional legal responsibility; instead the disclosures simply illustrated the harm for

which the plaintiff sought a remedy.         The defendant had already incurred legal

responsibility for that harm by discriminatorily discharging the plaintiff.

       The defendant’s argument, while containing some surface appeal in its simplicity,

amounts to this fallacy: the admission into evidence of the disclosures increased the

plaintiff’s damages, and liability is defined to include damages, so the disclosure exposed

the defendant to greater liability from which it is immune. But this is contrary to Henry;

one must demonstrate an actual injury before damages can be assessed, and the

defendant’s attempt to work backward from the alleged “enhanced damages” from the

disclosures to a new injury in the disclosures is contrary to Henry. In short, one cannot

use damages to establish injury. 2 Because damages all “flow from the injury,” Hannay,
497 Mich. at 64, and not the other direction, the defendant’s underlying premise that the

disclosures somehow increased the liability from the discriminatory discharge is

incorrect.



discharge must mitigate his or her damages by making reasonable efforts to find new
employment).
2
  The majority contends that Henry is not helpful here because its distinction between
“injury” and “damages” says nothing about liability. But an injury is precisely what
gives rise to liability (and resulting damages) in the first place; one does not typically
incur legal responsibility for benign conduct. Because the two are inextricably linked,
the majority’s observation that the statute contains no injury requirement is, in my view,
beside the point.



                                              6
       Had the Legislature intended the result reached by the majority, it could have

expressed that intent much more plainly by stating that an employer that discloses

information in good faith under the statute is immune from any damages established by

the disclosure. Alternatively, it could have simply said that evidence of an employer’s

good faith disclosure under the statute is not admissible in a civil proceeding to establish

a plaintiff’s damages. But it did not do so; instead, it said that a defendant is immune

from civil liability “for the disclosure.” Given the absence of compelling textual support

for the defendant’s argument, I conclude that the Legislature did not intend to foreclose a

plaintiff, who has established liability for an illegal discharge, from introducing evidence

of an employer’s disclosures in order to establish future damages and prove that he or she

attempted to mitigate those damages.

       Accordingly, because the plaintiff’s injury was the discriminatory discharge rather

than the defendant’s disclosures, and it was the discriminatory discharge for which the

defendant was held liable, the future damages award did not constitute “civil liability for

the disclosure.” MCL 380.1230b(3) (emphasis added). Quite simply, the disclosures

merely allowed the plaintiff to demonstrate to the jury the full scope of his damages

resulting from the defendant’s discriminatory discharge decision.       I would therefore

sustain the jury’s award of future damages; I respectfully dissent from the majority’s

decision to the contrary.


                                   II. CONCLUSION

       I concur with the majority’s decision to uphold the jury’s verdict finding that the

defendant unlawfully discriminated against the plaintiff on the basis of race. But I



                                             7
dissent from the majority’s conclusion that MCL 380.1230b(3) barred admission into

evidence of the defendant’s disclosures of the plaintiff’s unprofessional conduct. I would

therefore uphold the damages award and affirm the judgment below in its entirety.

                                                       Bridget M. McCormack
                                                       Richard H. Bernstein




                                            8